Ed. F. McFaddin, J., (dissenting). From a reading of the transcript in this case, I reach the following conclusions: (1) —-There is sufficient evidence of sales of liquor to minors to justify the injunction against the beer parlor. The evidence in this case, as to drinking by minors in the beer parlor, is similar to the evidence in Digiacomo v. State, 194 Ark. 24, 105 S. W. 2d 78; so I dissent from the majority holding as reg'ards the beer parlor. (2) —There is not sufficient evidence to support the injunction closing the dance hall; and on that issue I agree with the majority.